DISMISS and Opinion Filed January 8, 2020




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01044-CV

            KIMLEY-HORN AND ASSOCIATES, INC., Appellant
                              V.
  WESTERN RIM PROPERTY SERVICES, INC. AND W^3 OWNER, L.P., Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-03270

                            MEMORANDUM OPINION
              Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                               Opinion by Chief Justice Burns
       Before the Court is appellant’s unopposed motion to dismiss this appeal. Appellant states

the parties have settled. We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1).




                                                /Robert D. Burns, III/
                                                ROBERT D. BURNS, III
                                                CHIEF JUSTICE

191044F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KIMLEY-HORN AND ASSOCIATES,                       On Appeal from the 101st Judicial District
 INC., Appellant                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-19-03270.
 No. 05-19-01044-CV        V.                      Opinion delivered by Chief Justice Burns.
                                                   Justices Whitehill and Molberg
 WESTERN RIM PROPERTY SERVICES,                    participating.
 INC. AND W^3 OWNER, L.P., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to an agreement between the parties, it is ORDERED that appellees WESTERN
RIM PROPERTY SERVICES, INC. AND W^3 OWNER, L.P. recover their costs of this appeal
from appellant KIMLEY-HORN AND ASSOCIATES, INC.


Judgment entered January 8, 2020




                                             –2–